UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4496



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAJOR BOYD WHITLEY,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-445)


Submitted:   March 9, 2005                 Decided:   March 24, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Timothy Porterfield, Charlotte, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Major Boyd Whitley appeals his conviction for possession

of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2000).*     Whitley entered a guilty plea conditioned on

his ability to appeal the district court’s order denying Whitley’s

motion to suppress evidence.     Finding no error, we affirm.

             Whitley argues that the district court erred in denying

his motion to suppress.     This court reviews the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.           See Ornelas v. United

States, 517 U.S. 690, 699 (1996).        When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the Government.         See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).

          With these standards in mind, and having reviewed the

record and the parties’ briefs, we conclude that the officer who

seized Whitley did so based on a reasonable articulable suspicion

that Whitley was engaged in criminal activity.       “[A]n officer may,

consistent     with   the   Fourth     Amendment,   conduct   a   brief,

investigatory stop when the officer has a reasonable, articulable



     *
      Because Whitley had at least three prior qualifying
convictions, his 180-month sentence was the statutory mandatory
minimum. See 18 U.S.C.A. § 924(e)(1) (West 2000 & Supp. 2004).
Moreover, Whitley does not seek to challenge his sentence. Thus,
United States v. Booker, 125 S. Ct. 738 (2005), does not impact
this appeal.

                                 - 2 -
suspicion that criminal activity is afoot.”           Illinois v. Wardlow,

528 U.S. 119, 123 (2000);       Terry v. Ohio, 392 U.S. 1, 30 (1968).

We conclude that, given the totality of the circumstances, see

United   States   v.   Sokolow,   490    U.S.   1,   8     (1989),   Whitley’s

suspicious and evasive behavior justified the officer’s actions.

See United States v. Mayo, 361 F.3d 802, 807-08 (4th Cir. 2004).

           Accordingly, we affirm Whitley’s conviction and sentence.

We   dispense   with   oral   argument   because     the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                  - 3 -